Citation Nr: 1700457	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a lumbar/thoracic spine disorder, claimed as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee disorder, claimed as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a cervical spine disorder, claimed as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for a bilateral shoulder disorder, claimed as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to November 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In April 2014, the Veteran testified via videoconference at a hearing before the undersigned Acting Veterans Law Judge.  At that hearing, the Veteran clarified that she was limiting her lumbar/thoracic spine, bilateral knee, cervical spine, and bilateral shoulder disability claims exclusively to claims for service connection as secondary to her service-connected pes planus.

In a July 2014 Decision and Remand, the Board determined that the Veteran had submitted new and material evidence and reopened the Veteran's lumbar/thoracic spine, bilateral knee, cervical spine, and bilateral shoulder claims.  The Board remanded these claims for an additional VA examination.

This appeal has been processed using the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Unfortunately, another remand is required in this case.  In the Board's July 2014 decision and remand, the Board instructed that the Veteran should be scheduled for a VA examination and specifically called the examiner's attention to statements from the Veteran's VA treatment records in June 2013, February 2014, and March 2014 that raised the possibility that the Veteran's lumbar/thoracic spine, bilateral knee, cervical spine, and bilateral knee conditions were due to the Veteran's pes planus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Fulfillment of VA's statutory duty to assist "includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet.App. 121). 

Here, the examiner conducted an examination and paid particular attention to statements in the Veteran's VA treatment records from June 2013, February 2014, and March 2014 that appeared to link the Veteran's other disabilities to her pes planus.  The examiner also made a specific note of examining the Veteran's claims file.

The examiner diagnosed the Veteran with mild degenerative changes of the lumbar and thoracic spine, mild degenerative joint disease of the cervical spine, and mild degenerative joint disease in both knees.  As to each of these conditions, the examiner's opinion was that the etiology was normal aging and that it was less likely than not that the Veteran's bilateral pes planus caused these conditions or aggravated these conditions beyond the normal progression of the disease.  The examiner also provided a further rationale that, while severe cases of flat foot could cause pain in the knees, hips, and lower back, the Veteran's case of flat foot was only mild.

As to the Veteran's shoulders, the examiner determined that the Veteran was not suffering from any diagnosable condition of the left shoulder and diagnosed the Veteran with a right shoulder strain attributable to an old injury.  The examiner opined that it is less likely than not that the Veteran's pes planus was causing or aggravating the Veteran's right shoulder strain beyond the normal progress of the injury.

However, the Board finds that the rationales for these opinions are not adequate and appear to conflict with the evidence of record.  The examiner opined that the Veteran's conditions were related to the normal course of aging or to an old injury.  However, these opinions do not appear to account for the length of time that the Veteran has been complaining of pain in her knees, back, neck, and shoulders.  The Veteran is considered competent to provide testimony to establish the occurrence of medical symptoms.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring).  More significantly, the examiner's opinion that most of the Veteran's conditions are age related does not appear to account for the fact that the Veteran has been diagnosed with conditions relating to her knees and back since at least 1985 when the Veteran was found physically unfit to continue in active service by the US Army Physical Evaluation Board.  Additionally, the Board notes that the claims file reflects that the Veteran has made many complaints and regularly sought and received treatment for conditions relating to her knees, back, neck, and shoulders between 1985 and the present.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate examiner and obtain an addendum opinion with regard to the nature and etiology of the Veteran's thoracolumbar spine, cervical spine, knee, and shoulder conditions.

The examiner should review the claims file and note that review in the report. The examiner should provide a rationale for all opinions and specifically address the following:

(a) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar/thoracic spine disorder was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected bilateral pes planus.

(b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disorder was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected bilateral pes planus.

(c) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected bilateral pes planus.

(d) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disorder was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected bilateral pes planus.

(e) The examiner is asked to take particular note of the June 2013, February 2014, and March 2014 VA treatment records indicating a link between the Veteran's pes planus and other disabilities.

(f) The examiner is asked to discuss the relationship, if any, between the Veteran's disabilities diagnosed in the September 2014 VA examination Veteran and the disabilities the Veteran was diagnosed with that required her to leave active service in 1985 and that she has sought treatment for over the course of the intervening decades.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran, and after the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


